PIERCE, Judge.
This is a companion case to the case of Old Republic Insurance Company v. Von Onweller Construction Company, Inc. et al., 239 So.2d 503, opinion filed this day reversing the judgment in favor of the plaintiff Von Onweller, etc., in the main cause.
The defendants Old Republic Insurance Company and First National Bank in Fort Lauderdale filed third party complaints in the lower Court against Southeastern Home Mortgage Company. The lower Court entered its order granting Old Republic Insurance Company’s motions for summary judgment against cross-defendant, First National Bank in Fort Lauderdale and third party defendant Southeastern Home Mortgage Company, and First National Bank in Fort Lauderdale’s motion for summary judgment against Southeastern Home Mortgage Company. After judgment in *506the main cause was rendered, the lower Court entered its final judgment in favor of Old Republic and against Southeastern and First National in the sum of $1,116.10, and a judgment in favor of First National against Southeastern in the sum of $1,115.-80, from which Southeastern appealed.
Since the third party is bound by the adjudication of the primary case, reversal of the judgment in favor of the plaintiff is an automatic reversal of the judgments giving the defendants the right of recovery against the third party. See Thomas Bate & Sons v. Kennedy, C.A.5th 1948, 165 F.2d 435; Tejas Development Co. v. McGough, C.A.5th, 167 F.2d 268.
This case is therefore reversed and remanded for such further proceedings as the Court may deem proper, not inconsistent herewith.
Reversed and remanded.
LILES, Acting C. J., and McNULTY, J., concur.